               Case 4:18-cv-05712-YGR Document 51 Filed 11/28/18 Page 1 of 1
                                                                                                            Reset Form


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA




    State of California, et al.                             Case No. C 4:18-cv-05712-YGR
                     Plaintiff(s)
    v.                                                      ADR CERTIFICATION BY PARTIES
                                                            AND COUNSEL
       Ryan Zinke, et al.

                     Defendant(s)


   Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
   she has:
            (1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
            (available at cand.uscourts.gov/adr).
            (2) Discussed with each other the available dispute resolution options provided by the
                Court and private entities; and
            (3) Considered whether this case might benefit from any of the available dispute resolution
                options.

   Date: 11/28/2018                               Signed: State of California
                                                                                   Party
   Date: 11/28/2018                               Signed: George Torgun
                                                                                 Attorney


  Counsel further certifies that he or she has discussed the selection of an ADR process with counsel
  for the other parties to the case. Based on that discussion, the parties:

   intend to stipulate to an ADR process
   prefer to discuss ADR selection with the Assigned Judge at the case management conference
   ■




  Date: 11/28/2018                                              George Torgun
                                                       Signed: _______________________________
                                                                        Attorney
                                                                                                            Print Form


Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR Options.”
   Form ADR-Cert rev. 5-1-2018
